Citation Nr: 1208011	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-37 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1976 to March 1984, and from July 1984 to April 1990.                        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Special monthly compensation may be payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that the person is in need of the regular aid and attendance of another person.  

The Veteran maintains that she is in need of regular aid and attendance due to her service-connected disorders.  She claims entitlement to additional compensation under 38 C.F.R. § 3.352 (2011).  

The record indicates that the Veteran has many disorders.  Certain of her disorders are not service connected.  The disorders that are service connected are residuals of a hysterectomy, headaches, lumbar, thoracic, and cervical spine disorders, a sacro-iliac disorder, a right leg disorder, peripheral neuropathy in the lower extremities, and hepatitis.  The combined rating is 90 percent and a total disability rating based on individual unemployability has been in effect since May 1998 due to the combination of her service-connected disabilities.

The RO denied the Veteran's claim for aid and attendance benefits in the April 2008 rating decision on appeal.  That rating decision is based on the Veteran's October 2007 claim (the Veteran originally claimed this benefit in January 2001).  

It appears that the Veteran failed to appear for a VA examination regarding the claim in July 2007.  Since then, the Veteran and her representative have indicated that her medical condition has worsened and that she is in need of aid and attendance benefits.  The Board must determine whether the requested benefits have been due at any time since October 2007.  To do so, additional medical inquiry must be conducted.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of any treatment from VA or from any private provider.  Moreover, associate with the claims file any relevant records from the Social Security Administration (SSA).  An April 2002 document indicates that the Veteran may receive SSA disability benefits.   

2.  Schedule the Veteran for the appropriate VA examination to determine if the Veteran, at any time since October 2007, has had a permanent need for regular aid and attendance due to her service-connected disabilities, or has been bedridden due to her service-connected disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  

The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current service-connected disabilities.  The examiner should render an opinion as to whether the Veteran's disabilities render her so helpless as to require the regular aid and attendance of another person, or have caused her to be bedridden.  

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living, including keeping herself clean and presentable, feeding, dressing and undressing herself, and attending to her needs of nature.  

The examiner should also consider whether any physical incapacity associated with her service-connected disorders (the Veteran is not service connected for a psychiatric disorder) requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  In assessing this aspect of the Veteran's claim, the examiner should address the Veteran's claim that her service-connected disorders cause her to fall in her home.  

A rationale for any opinion reached must be provided.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


